258 S.W.2d 323 (1953)
Ex parte HODGE.
No. 26487.
Court of Criminal Appeals of Texas.
May 27, 1953.
John Cutler, Houston, for appellant.
Wesley Dice, State's Atty., of Austin, for the State.
MORRISON, Judge.
This is an original application for a writ of habeas corpus brought by relator *324 seeking his release from the Texas Prison System.
The record reflects that relator was convicted in the District Court of Foard County and sentenced to two years' confinement.
Thereafter, relator was convicted in the District Court of Moore County, where he received a like term. The setence in the Moore County case concludes with the following order:
"It is further ordered by the court that this sentence shall not run concurrent to any other sentence or sentences against this defendant."
Such an order did not effectively cumulate the two sentences.
We have been furnished with a certificate from the authorities of the Texas Prison System stating that if relator's sentences are held to run concurrently, then he has served them.
The writ of habeas corpus is granted, and the relator is ordered discharged.